Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-18, 24, 26 are pending in the instant application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/13/22 has been entered.
Allowable Subject Matter
Claims 1-18, 24, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: Amendments are noted and 35 USC 112 rejections are withdrawn.  Amendments are noted and 35 USC 101 rejections are withdrawn.  The prior art fails to teach/suggest the amended limitations of the claims.  The closest prior art Pan (US 2013/0242904) discloses differentiated LBT based on service type (0107), but not the amended limitations of the independent claim(s).
Regarding independent Claim 1, 24, the prior art fails to teach or suggest: determining one or more listen before talk, LBT, parameters for the PRACH or PUCCH transmission according to a purpose of the PRACH or PUCCH transmission;
configuring differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions based on the purpose, and based on at least one QoS requirement corresponding to the purpose, at least a first differentiated LBT scheme being configured for a first purpose corresponding to a first service and a second differentiated LBT scheme being configured for a second purpose corresponding to a second service; and
transmitting in the unlicensed spectrum using the differentiated LBT schemes., in combination with the remaining limitations of the claim.

Regarding independent Claim 15, 26, the prior art fails to teach or suggest: the configuration information being generated based on a purpose of the PRACH or PUCCH transmission, and
differentiated LBT schemes and differentiated parameters for scheduling request (SR) transmissions being configured based on the purpose, and based on at least one QoS requirement corresponding to the purpose, at least a first differentiated LBT scheme being configured for a first purpose corresponding to a first service and a second differentiated LBT scheme being configured for a second purpose corresponding to a second service; and
transmitting in the unlicensed spectrum using the differentiated LBT schemes., in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467